DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/5/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/20 and 9/11/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.

Claims 1-10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … storing the acquired SIB; upon performing a cell selection from the first cell to a second cell, acquiring an other SIB broadcasted from the second cell, the other SIB includes a system configuration index associated with the other SIB, a system information area identifier associated with the other SIB and an indicator indicating area specific or cell specific for the other SIB; and determining a validity of the stored SIB in the second cell by comparing the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB with the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Jung et al (Pub No: 2016/0316411). Jung teaches a method performed by a terminal in a wireless communication system, the method comprising: acquiring a system information, storing the acquired system information (Jung, Fig 4, [0084], a UE provided with service information that can be stored in a USIM).  Jung does not teach … storing the acquired SIB; upon performing a cell selection from the first cell to a second cell, acquiring an other SIB broadcasted from the second cell, the other SIB includes a system configuration index associated with the other SIB, a system information area identifier associated with the other SIB and an indicator indicating area specific or cell specific for the other SIB; and determining a validity of the stored SIB in the second cell by comparing the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB with the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB.

The second closest prior art of record is Kim et al (Pub No: 2017/0111886). Kim teaches a method for acquiring a system information block (SIB) broadcasted from a first cell (Kim, [0009], broadcasting system information), the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB acquiring a system information block (SIB) broadcasted from a first cell, the SIB includes a system configuration index associated with the SIB, a system information area identifier associated with the SIB and an indicator indicating area specific or cell specific for the SIB; storing the acquired SIB (Kim, [0048], SIB contains plurality of configuration index and tracking area codes); Kim does not teach … storing the acquired SIB; upon performing a cell selection from the first cell to a second cell, acquiring an other SIB broadcasted from the second cell, the other SIB includes a system configuration index associated with the other SIB, a system information area identifier associated with the other SIB and an indicator indicating area specific or cell specific for the other SIB; and determining a validity of the stored SIB in the second cell by comparing the system configuration index associated with the other SIB, the system information area identifier associated with the other SIB and the indicator indicating area specific or cell specific for the other SIB with the system configuration index associated with the SIB, the system information area identifier associated with the SIB and the indicator indicating area specific or cell specific for the SIB.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shukla et al (Pub No: 2015/0351011) [0039].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469